DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Responsive to the amendments filed 31 March 2021, claims 24, 30, 32, 34, 36, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62 and 64 remain pending.  All other claims were cancelled by applicant.  Claims 40-65 were previously withdrawn.  The withdrawn claims remaining are rejoined in this action. 

Status of Previous Rejections
Responsive to the amendment filed 31 March 2021, no rejections are presented.     

Election/Restrictions
Claim 24 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62 and 64, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8 March 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
Allowable Subject Matter
Claims 24, 30, 32, 34, 36, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62 and 64 are allowed.
The prior art does not teach or fairly suggest a powder having the composition and nano hardness as claimed.  Loubiere et al. (cited by applicant) is considered exemplary of the prior art, and teaches a reduction of chromium oxide material at similar temperatures to applicant.  However there is no description of the hardness of the resulting powder, and the process of Loubiere differs at least in the mechanism (whereby the oxide material is converted into a relatively pure carbide powder first).  Most of the example materials created in that document would not meet 90% by mass chromium as well.  
The prior art Fukunishi also is described as making a pure chromium material.  The claims are patentable over Fukunishi for reasons stated in the Office action mailed 18 September 2020.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734